UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2013 TF FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Pennsylvania 0-24168 74-2705050 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Penns Trail, Newtown, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(215) 579-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). TF FINANCIAL CORPORATION INFORMATION TO BE INCLUDED IN THE REPORT Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. On April 24, 2013, TF Financial Corporation (the “Company”) held its annual meeting of stockholders at which the following items were voted on. (1)Election of Directors Nominee For Withheld Broker Non-Vote Robert N. Dusek Kenneth A. Swanstrom James B. Wood (2)Ratification of the appointment of S. R. Snodgrass, A.C. as independent auditors for the fiscal year ending December 31, 2013. For Against Abstain There were no broker non-votes on the ratification of auditors. (3)Approval of a non-binding advisory vote on executive compensation. For Against Abstain Broker Non-Vote (4)Whether advisory votes on executive compensation should occur every one, two or three years. One Year Two Years Three Years Abstain Broker Non-Vote 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. TF FINANCIAL CORPORATION Date:April 25, 2013 By: /s/ Dennis R. Stewart Dennis R. Stewart Executive Vice President and Chief Financial Officer (Principal Financial/Accounting Officer) 3
